Name: Commission Regulation (EEC) No 3523/87 of 24 November 1987 establishing ceilings and Community surveillance for imports of carrots and onions falling within codes ex 0706 10 00 and ex 0703 10 of the Combined Nomenclature and originating in the African, Caribbean and Pacific States or in the overseas countries and territories (1988)
 Type: Regulation
 Subject Matter: plant product;  trade policy;  executive power and public service;  international trade
 Date Published: nan

 25 . 11 . 87 Official Journal of the European Communities No L 335/ 11 COMMISSION REGULATION (EEC) No 3523/87 of 24 November 1987 establishing ceilings and Community surveillance for imports of carrots and onions falling within codes ex 0706 10 00 and ex 0703 10 of the Combined Nomenclature and originating in the African, Caribbean and Pacific States or in the overseas countries and territories (1988) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 486/85 of 26 February 1985 on the arrangements applicable to agri ­ cultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ('), as last amended by Regulation (EEC) No 1821 /87 (2), and in particular Articles 13 and 22 thereof, Combined Nomenclature based on the International Convention on the Harmonized Commodity Description and Coding System ; whereas this Regulation must take account of that fact by indicating the Combined Nomen ­ clature codes and, where appropriate, the Taric code numbers of the products concerned ; Whereas the application of ceilings requires the Commu ­ nity to be regularly informed of the trend of imports of the relevant products originating in these countries ; whereas imports should, therefore , be made subject to a system of surveillance ; Whereas this objective may be achieved by means of an administrative procedure based on offsetting imports of the products in question against the ceilings at Com ­ munity level as and when the these products are entered with customs authorities for free circulation ; whereas this administrative procedure must make provision for the possible re-establishment of customs tariff duties as soon as the ceilings are reached at Community level ; Whereas this administrative procedure requires close and particularly swift cooperation between the Member States and the Commission ; whereas the latter must, in parti ­ cular, be able to follow the progress of quantities charged against the ceilings and keep the Member States informed ; whereas this cooperation has to be particularly close since the Commission must be able to take the appropriate measures to re-establish customs tariff duties if one of the ceilings is reached ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Whereas Article 13 of Regulation (EEC) No 486/85 stipu ­ lates that, for the period from 1 January to 31 March , carrots falling within code ex 0706 10 00 of the Combined Nomenclature and, for the period from 15 February to 15 May, onions falling within code 0703 10 of the Combined Nomenclature and originating in the States in question are subject on importation into the Community to the reduced rates of duty of 10,2 % and 4,8 % respectively ; whereas such reduction of duties applies only up to ceilings of 800 tonnes for each of these products, above which the customs duties actually applied in respect of third countries are re-established ; HAS ADOPTED THIS REGULATION : Whereas by virtue of Council Regulation (EEC) No 1820/87 of 25 June 1987 concerning the application of Decision No 2/87 of the ACP-EEC Council of Ministers on the advance implementation of the Protocol to the Third ACP-EEC Convention (3) consequent on the Accession of the Kingdom of Spain and the Portuguese Republic to the European Communities, Spain and Portugal are to postpone implementation of the preferen ­ tial arrangements for fruit and vegetables falling within Council Regulation (EEC) No 1 035/72 (4), as last amended by Regulation (EEC) No 2275/87 (^ until 31 December 1989 and 31 December 1990 respectively ; whereas, consequently, in the above tariff concession does not apply at present in Spain and Portugal ; Whereas, from 1 January 1988 the nomenclature used in the Common Customs Tariff will be replaced by the Article 1 1 . Imports of products listed in the Annex originating in the African , Caribbean and Pacific States or in the overseas countries and territories shall , in the Community as constituted at 31 December 1985, be subject to ceilings and to Community surveillance . The products referred to in the first subparagraph, their Combined Nomenclature codes, the customs duties appli ­ cable, the periods of validity and the levels of the ceilings are set out in the said Annex. (') OJ No L 61 , 1 . 3 . 1985, p. 4 . (2) OJ No L 172, 30 . 6 . 1987, p . 102 . P) OJ No L 172, 30 . 6 . 1987, p. 1 . (4) OJ No L 118 , 20 . 5. 1972, p . 1 . Is) OJ No L 209, 31 . 7. 1987, p . 4 . No L 335/ 12 Official Journal of the European Communities 25 . 11 . 87 2. Quantities shall be charged against the ceilings as and when products are entered with customs authorities for free circulation , accompanied by a movement certifi ­ cate . Products may be charged against a ceiling only if the movement certificate is submitted before the date on which the collection customs duties is re-established. The extent to which a ceiling is used up shall be deter ­ mined at Community level on the basis of the imports charged against it, in the manner specified in the prece ­ ding subparagraphs . Member States shall inform the Comission , at the inter ­ vals and within the time limits specified in paragraph 4, of imports effected in accordance with the above proce ­ dures . 3 . As soon as a ceiling has been reached, the Com ­ mission shall adopt a regulation re-establishing, until the end of its period of validity, the customs duties applicable in respect of third countries . 4 . Member States shall send the Commission state ­ ments of the quantities charged for periods of 10 days, to be forwarded within five clear days of the end of each 10-day period. Article 2 The Commission shall take all appropriate measures, in close cooperation with the Member States, to ensure the implementation of this Regulation . Article 3 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 November 1987 . For the Commission COCKFIELD Vice-President ANNEX Order No Combined Nomenclature code Description Customs duty applicable Level of ceiling (tonnes) l 0706 Carrots , turnips, salad beetroot, salsify, celeriac, radishes andsimilar edible roots , fresh or chilled : 12.0010 ex 0706 10 00 0703  Carrots and turnips :  carrots, from 1 January to 31 March 1988 Onions, shallots, garlic , leeks and other alliaceous vegetables , fresh or chilled : 10,2 800 12.0020 ex 0703 10  onions and shallots :  onions, from 1 February to 15 May 1988 4,8 800